ITEMID: 001-72927
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: GRANDCHAMBER
DATE: 2006
DOCNAME: CASE OF ACHOUR v. FRANCE
IMPORTANCE: 1
CONCLUSION: No violation of Art. 7
JUDGES: Anatoly Kovler;András Baka;Christos Rozakis;Egbert Myjer;Elisabeth Steiner;Françoise Tulkens;Giovanni Bonello;Javier Borrego Borrego;Jean-Paul Costa;Josep Casadevall;Kristaq Traja;Loukis Loucaides;Luzius Wildhaber;Mindia Ugrekhelidze;Nicolas Bratza;Rait Maruste;Renate Jaeger;Snejana Botoucharova;Stanislav Pavlovschi;Sverre Erik Jebens
TEXT: 10. The applicant was born in 1963 and lives in Lyons.
11. On 16 October 1984 the Lyons Criminal Court found the applicant guilty of drug trafficking involving 10 kilograms of hashish and sentenced him to three years’ imprisonment. He finished serving his sentence on 12 July 1986.
12. On 1 March 1994 the provisions of Article 132-9 of the new Criminal Code came into force.
13. On 7 December 1995, in the course of a judicial investigation opened on 30 October 1995, the applicant was arrested at his home. A number of searches, notably at his home address, led to the discovery of two bags of cannabis resin weighing 28.8 kilograms each, and various sums of cash amounting to more than 1,200,000 French francs.
14. The applicant was placed under formal investigation and detained pending trial on 11 December 1995.
15. In a judgment of 14 April 1997, the Lyons Criminal Court found the applicant guilty of a drug offence and sentenced him to eight years’ imprisonment, ordering in addition his exclusion from French territory for ten years. It gave the following reasons for its decision:
“We have here a young man who returned from Guadeloupe in late 1993, with no job or verifiable income, who, having tried his hand in turn at property, trading in linen, crockery, air conditioners, foie gras and, incidentally, counterfeit 200 [French] franc notes (??), found himself, somehow or other – he repeatedly tried to explain this with a story about profitable ‘air conditioners’ – in possession of a considerable pile of money, more than 61 million old [French] francs, at his home (see D351), scattered about and hidden in the unlikeliest places (such as the maintenance hatch under the bath!!).
Better still, the arrest on the morning of 7 December 1995 resulted in the seizure, without a warrant, of two bags of drugs, consisting of more than 50 kilograms of prohibited substances, laid out, packed and wrapped in a manner bearing little resemblance to a craft industry.
Nobody claimed them – which one of H. or Achour was delivering to the other??
What is known is that H. was in possession of 3 kilograms of the same kind of resin (see the expert report, D339) and 33,000 [French] francs in cash, stored in the glove box of his car.
The circumstances outlined above amount to two strands of evidence against Achour, which elicited nothing more than vague and inconsistent explanations in which he accused H. of being the delivery man, claimed ignorance as to the nature of the two bags (!!!), and referred again and again, as a kind of ‘judicial trump card’, to the money-spinning air conditioners (repeatedly) and the savings of his late brother (A.).
A third body of evidence results from shadowing, tracking and telephone-tapping.
Treading stealthily like a Sioux and acting like a secret agent, before and after 30 October 1995, Achour moved about a good deal, showing a preference for mornings, twisting and turning constantly, keeping a sharp lookout where necessary, and receiving his ‘contacts’’ vehicles in his garage (albeit for very short amounts of time)... So what was going on??
What was going on his counsel argued, as, subsequently, did counsel for D. and R., was indeed ‘trading’, but in linen, foie gras (in ‘blocks’), counterfeit banknotes, trousers, but never hashish.
This cunning strategy was supported by the statements of G. (D322), and indeed those of V. and C.
Furthermore, and above all, no air conditioners, foie gras or trousers were seized on 7 December 1995; what was physically observed in this case was hashish, and a sizeable quantity of it.
Accordingly, Couider Achour, who already has several convictions, having, in particular, been sentenced to three years’ imprisonment in October 1984 for a drug offence, cannot lay claim to any favourable consideration, not least because of the particularly well-organised nature of his activities (the court has left aside the pagers, mobile phones, etc. used for ‘contacts’). The public prosecutor, for his part, has sought an eight-year prison sentence and the court agrees with and imposes that penalty, which is still mild when it is borne in mind that the defendant is subject to the rules on recidivism; a proportionate fine and continued detention, in addition, in order to ensure that the sentence is executed and that the offence is not repeated; lastly, as an additional penalty, exclusion from national territory for ten years.”
16. The Criminal Court also sentenced the applicant’s mother and the woman he lived with, S., to two years’ imprisonment, suspended, for handling the proceeds of drug offences.
17. In a judgment of 25 November 1997, the Lyons Court of Appeal increased the applicant’s sentence to twelve years’ imprisonment and upheld the exclusion order. It observed, among other things:
“By Article 132-9 of the Criminal Code, a person is deemed to be a recidivist when, having already been convicted with final effect of an offence punishable by ten years’ imprisonment, he or she commits a further offence carrying a similar sentence within ten years of the expiry of the limitation period for enforcing the previous sentence.
That was so in the case of Couider Achour-Aoul, who, having been sentenced by the Lyons Criminal Court on 16 October 1984, after adversarial proceedings, to three years’ imprisonment for offences under the regulations on buying, possessing, using, trading in and transporting drugs, punishable under Article L. 627, paragraph 1, of the Public Health Code, as applicable at the time, by a term of between two and ten years’ imprisonment, and having completed that sentence on 12 July 1986, committed the offences with which he was charged, which likewise carry a sentence of ten years’ imprisonment pursuant to Article 222-37 of the Criminal Code, in the course of 1995 and up to 7 December of that year.
In convicting him on the charges set out in the order committing him for trial, the court below made a correct analysis of the facts of the case and drew the necessary legal inferences. Its judgment must therefore be upheld as to the finding of guilt.
Despite having been convicted on 16 October 1984 of drug offences relating to the possession of 10 kilograms of cannabis resin, Couider Achour-Aoul, with no declared income since 1993, had no hesitation in committing further drug offences, making a substantial profit which he shared with his family and amassing a sizeable fortune which he invested shrewdly.
A total of 57 kilograms of cannabis resin – a substance extremely harmful to the health of young people, in particular those living in poverty, who are exposed to the illegal and dangerous activities of unscrupulous individuals – was found at his home. He also asked Mr H.M., who had sought his help in finding honest work, to sell hashish on his behalf.
Accordingly, both the nature and the seriousness of the accused’s conduct, reflecting a deep-seated inclination to crime for financial gain regardless of the risk to other people’s lives and occurring at a time when he was subject to the rules on recidivism, dictate that he should be sentenced to twelve years’ imprisonment ...”
18. The applicant appealed on points of law, arguing, among other things, that his classification in law as a recidivist contravened the rule governing the application of successive criminal laws, the Court of Appeal having retrospectively applied the harsher provisions of the new legislation.
19. In a judgment of 29 February 2000, the Court of Cassation dismissed his appeal. It held that the Court of Appeal had been justified in deeming him to be a recidivist, on the following grounds:
“... where a law introduces new rules on recidivism, for them to apply immediately it is sufficient for the offence constituting the second component of recidivism – which the offender may choose to commit or not to commit – to have been committed after the law’s entry into force.”
20. The applicant is due to become eligible for release on 21 June 2006.
21. The relevant provisions of the Criminal Code, as in force before 1 March 1994, were as follows:
“Anyone who, having been sentenced for a serious crime [crime] to a term of imprisonment exceeding one year, commits, within five years of the expiry of that sentence or of the time allowed for its enforcement, a further serious crime or other major offence [délit] punishable by imprisonment shall be sentenced to at least the statutory maximum penalty for that offence and, at most, twice that penalty.”
“The same shall apply to persons who have been sentenced for a major offence [délit] to a term of imprisonment exceeding one year and, within the same period, are found guilty of the same offence or of a serious crime punishable by imprisonment.
Anyone who, having previously been sentenced to a shorter term of imprisonment, commits the same offence within the same period shall be sentenced to a term of imprisonment of at least twice the previous sentence, provided that it does not exceed twice the statutory maximum sentence.
...”
22. Article 132-9 of the new Criminal Code, which came into force on 1 March 1994, provides:
“Where a natural person who has already been convicted with final effect of a serious crime or other major offence punishable under the law by ten years’ imprisonment commits, within ten years of the expiry of the previous sentence or of the time allowed for its enforcement, a further offence carrying a similar sentence, the maximum sentence and fine that may be imposed shall be doubled.
Where a natural person who has already been convicted with final effect of a serious crime or other major offence punishable under the law by ten years’ imprisonment commits, within five years of the expiry of the previous sentence or of the time allowed for its enforcement, a further offence carrying a prison sentence of more than one year but less than ten years, the maximum sentence and fine that may be imposed shall be doubled.”
23. As early as 1893 the Criminal Division of the Court of Cassation held:
“ ... the increase in the sentence in the event of recidivism amounts to an additional penalty not for the first offence but for the second, which the offender may choose to commit or not to commit. Accordingly, new legislation may, without having retrospective effect, lay down the penalties that may be imposed in future for offences committed while it is in force; the offender cannot request the application of the penalties under the previous legislation for an offence committed since the new legislation has been in force, his status as a recidivist being determined by the new legislation.” (Cass. crim., 31 August 1893, D. 1896.1.137)
24. That position has been reiterated in subsequent judgments of the Criminal Division of the Court of Cassation (Cass. crim., 14 June 1945, Bulletin Criminel (Bull. crim.) no. 68; 29 January 1948, Bull. crim. no. 38; 23 March 1981, Bull. crim. no. 103; and 29 February 2000, Bull. crim. no. 95).
25. During the passage through Parliament of a bill amending the general provisions of the Criminal Code, the rapporteur for the Senate stated, among other things (Senate Report no. 271, appended to the record of the sitting of 27 April 1989):
“Article 132-9
Recidivism entailing a serious crime or other major offence punishable by seven years’ imprisonment and a further offence carrying a sentence of seven years or between one and seven years
...
The increased severity of the rules on recidivism applicable where the second offence is punishable by seven years’ imprisonment lies in the extension of the ‘probationary period’ (ten years) within which a convicted person may be deemed to be a recidivist. If the second offence is punishable by a prison sentence of between one and seven years, the rules on recidivism apply only if the ‘relapse’ occurs within a period of five years. In both cases, the maximum sentence and fine that may be imposed are to be doubled in the event of recidivism.
The existing rules on the subject derive from a law of 26 March 1891 and are set out in Article 57 of the Criminal Code. They provide for a form of recidivism that is general in scope but limited in time (the probationary period being five years) where a person who, having been sentenced for a serious crime to a penalty exceeding one year’s imprisonment (i.e., between one year and life), is prosecuted for a further serious crime or other major offence punishable by imprisonment. In such cases the sentence is increased to at least the statutory maximum penalty for the second offence and, at most, twice that penalty.
...”
26. Article 769 of the Code of Criminal Procedure, on criminal records, provides, inter alia:
“... The following shall be removed from a person’s criminal record: entries concerning convictions that have been expunged as a result of an amnesty or of automatic or judicial rehabilitation, or amended in accordance with a decision to rectify the criminal record. The same shall apply, save in the case of convictions for crimes not subject to limitation, to entries concerning convictions dating back more than forty years which have not been followed by a further conviction for a serious crime or other major offence. ...”
NON_VIOLATED_ARTICLES: 7
